Citation Nr: 1514878	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  12-32 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an effective date earlier than January 19, 2005, for the grant of service connection for coronary artery disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active military service from September 1967 to September 1973.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  


FINDINGS OF FACT

1.  The Veteran filed a claim of entitlement to service connection for congestive heart failure on January 19, 2005, based on which service connection was ultimately granted for coronary artery disease.

2.  Prior to January 19, 2005, there was no formal claim, informal claim, or written intent to file a claim for any disability, to include coronary artery disease.  


CONCLUSION OF LAW

The criteria for an effective date earlier than January 19, 2005, for service connection for coronary artery disease have not been met.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but VA is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim, and no further action is required to comply with the duties to notify or assist.  Manning v. Principi, 16 Vet. App. 534 (2014); VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 (2004).  However, the Board notes that in a January 2011 letter, the Veteran was provided appropriate notice with respect to how VA assigns effective dates.

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 (West 2014) and 38 C.F.R. § 3.400 (2014).  The effective date for a grant of service connection is the day following the date of separation from active service or the date entitlement arose, if the claim is received within one year after separation from service.  Otherwise, it is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b) (West 2014); 38 C.F.R. § 3.400(b)(2)(i) (2014). 

However, retroactive effective dates are allowed, to a certain extent, in cases where a grant or increase of compensation is awarded pursuant to a liberalizing law.  To be eligible for a retroactive payment under those provisions, the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that the eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  Those provisions apply to original and reopened claims, and claims for increase.  38 U.S.C.A. § 5110(g) (2014); 38 C.F.R. § 3.114(a) (2014); McCay v. Brown, 9 Vet. App. 183 (1996).

VA has promulgated special rules for the effective dates for the grant of presumptive service connection based on exposure to herbicides.  Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d 1175 (N.D. Cal. 1999); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002). 

Specifically, a class member is defined as a Vietnam Veteran who has a covered herbicide disease, including ischemic heart disease.  Certain effective dates apply if a class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law.  38 C.F.R. § 3.816 (2014).  However, if the requirements of 38 C.F.R. § 3.816 are not met, the effective date shall be assigned according to 38 C.F.R. §§ 3.114 and 3.400.  38 C.F.R. § 3.816(c)(4) (2014). 

A claim will be considered a claim for compensation for a particular covered herbicide disease if the claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability.  38 C.F.R. § 3.816(c)(2)(i) (2014).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2014).  Any communication or action indicating intent to apply for one or more VA benefits may be considered an informal claim.  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155 (West 2014).  An application is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2014); Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999). 

VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110(b)(3) (West 2014); 38 C.F.R. §§ 3.1(p), 3.155(a) (2014); Servello v. Derwinski, 3 Vet. App. 196 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.

The Veteran has asserted that he should be assigned a November 1998 effective date for service connection for coronary artery disease as that was when he was first diagnosed, the disability is now presumptively related to exposure to herbicides, and he was exposed to herbicides during active service.

The facts in this case are not in dispute.  The Veteran originally filed a claim of entitlement to service connection for several disabilities, to include congestive heart failure, on January 19, 2005.  Prior to that date, the Veteran had not filed any claim of entitlement to compensation benefits.  In a September 2006 rating decision, the Veteran was granted entitlement to service connection for coronary artery disease, rated 100 percent, effective January 19, 2005.  The Veteran did not appeal that decision.  

In January 2011, the Veteran was sent a letter informing him that his claim was being reviewed as ischemic heart disease had been added as a disability considered to be presumptively related to exposure to herbicides and the Veteran had a prior claim of entitlement to service connection for coronary artery disease.  In a March 2011 rating decision, it was determined that an effective date earlier than January 19, 2005, for service connection for coronary artery disease was not warranted as the Veteran had not filed a claim of entitlement to service connection for coronary artery disease and been denied, prior to the January 19, 2005, claim which was ultimately granted.  

The Board finds that entitlement to an effective date earlier than January 19, 2005, for service connection for coronary artery disease is not warranted.  The Veteran was granted entitlement to service connection effective the date of his first claim for that disability, which was more than one year following the date of his separation from service.  There was no formal claim, informal claim, or written intent to file a claim for any disability, to include coronary artery disease, prior to that date.  

The Board acknowledges the Veteran's contention that an earlier effective date should be assigned because he has been diagnosed with coronary artery disease since at least November 1998 and it was now considered to be presumptively related to his exposure to herbicides.  However, the Board does not find that argument persuasive.  Regardless of when his coronary artery disease was diagnosed, there was no claim of entitlement to service connection for that disability prior to January 19, 2005.  To qualify for an earlier effective date under the liberalizing legislation, the Veteran would have had to have filed a prior claim for entitlement to service connection for coronary artery disease and been denied that benefit within the applicable dates discussed above.  

Accordingly, the Board finds that the claim for an effective date earlier than January 19, 2005, for the grant of service connection for coronary artery disease must be denied because it is without legal merit.  No claim was received for benefits prior to January 19, 2005.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to an effective date earlier than January 19, 2005, for the grant of service connection for coronary artery disease is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


